            Case 1:20-cv-03651-ER Document 30 Filed 10/08/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
MICHAEL WOLFF                                                  :
and VICTORIA WOLFF,
                                                               :
                             Plaintiffs,
                                                               :   20 Civ. 03651 (ER)
                    -against-
                                                               :
DAVID W. GLENN and
ANGELA GLENN,                                                  :

                             Defendants,                      :

                   -and-                                      :

DAVID W. SHIPPER, ESQ.,                                       :
as ESCROWEE,
                                                              :
                              Relief Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

             STIPULATION AND PROTECTIVE ORDER FOR THE PRODUCTION
                  AND EXCHANGE OF CONFIDENTIAL INFORMATION

                   This matter having come before the Court by stipulation of Plaintiffs

Michael Wolff and Victoria Wolff (“Plaintiffs”) and Defendants David W. Glenn and

Angela Glenn (“Defendants”), for the entry of a protective order limiting the

review, copying, dissemination and filing of confidential and/or proprietary

documents and information to be produced by either party and their respective

counsel or by any non-party in the course of discovery in this matter to the extent

set forth below; and the parties, by, between, and among their respective counsel,
        Case 1:20-cv-03651-ER Document 30 Filed 10/08/20 Page 2 of 14




having stipulated and agreed to the terms set forth herein, and good cause having

been shown; It is hereby ORDERED that:


            1.     This Protective Order is being entered to facilitate the

production, exchange, and discovery of documents and information that the

parties agree merit confidential treatment (hereinafter the “Documents” or

“Testimony”).


            2.     Either   party    may     designate   Documents   produced,   or

Testimony given, in connection with this action as “Confidential” or “Highly

Confidential – Attorneys’ Eyes Only” as defined herein (collectively, “Confidential

Information”) either by notation on the document, statement on the record of the

deposition, written advice to the respective undersigned counsel for the parties

hereto, or by other appropriate means.


            3.     As used herein:


            (a)    “Confidential Information” designated as “Confidential”
                   shall mean all Documents and Testimony, and all
                   information contained therein, and other information
                   designated as confidential, if such Documents or
                   Testimony contain trade secrets, proprietary business
                   information,    competitively     sensitive   information,
                   journalistic   source    information,      sensitive  and
                   undisclosed publishing projects, or other information the
                   disclosure of which would, in the good faith judgment of
                   the party designating the material as confidential, be
                   detrimental to that party’s interests or to the conduct of
                   that party’s business.          Confidential Information
                   designated as “Highly Confidential – Attorneys’ Eyes
                   Only” shall mean all Documents and Testimony, and all


                                           -2-
        Case 1:20-cv-03651-ER Document 30 Filed 10/08/20 Page 3 of 14




                   information contained therein, and other information
                   designated as such, if such Documents or Testimony
                   contain competitively or commercially sensitive
                   information the disclosure of which information would,
                   in the good faith opinion of the producing party,
                   adversely affect the producing party’s interests or be
                   reasonably likely to cause injury to the producing party
                   and would not otherwise be adequately protected under
                   the procedures set forth herein for Documents and
                   Testimony designated as “Confidential.”

            (b)    “Producing party” shall mean the parties to this action
                   and any third parties producing “Confidential
                   Information” in connection with depositions, document
                   production or otherwise, or the party asserting the
                   confidentiality privilege, as the case may be.

            (c)    “Receiving party” shall mean the party to this action
                   and/or    any    non-party   receiving    “Confidential
                   Information” in connection with depositions, document
                   production or otherwise.

            4.     The Receiving party may, at any time, notify the Producing

party that the Receiving party does not concur in the designation of a document

or other material as Confidential Information or “Highly Confidential – Attorney’s

Eyes Only” Information. If the Producing party does not agree to declassify such

document or material, the Receiving party may move before the Court for an

order declassifying those documents or materials. If no such motion is filed, such

documents or materials shall continue to be treated as Confidential Information. If

such motion is filed, the documents or other materials shall be deemed

Confidential Information unless and until the Court rules otherwise. In connection

with such motion, the party asserting the confidential, non-public nature of the

documents or information (or that the documents or information constitutes a



                                        -3-
        Case 1:20-cv-03651-ER Document 30 Filed 10/08/20 Page 4 of 14




trade secret) shall have the burden of proving that the documents or information

is entitled to the protection sought.


             5.     Except with the prior written consent of the Producing party or

by Order of the Court, Confidential Information designated as “Confidential” shall

not be furnished, shown, or disclosed to any person or entity except to:


             (a)    Plaintiffs or Defendants, or their respective personnel
                    actually engaged in assisting in the preparation of this
                    action for trial or other proceeding herein and who have
                    been advised of their obligations hereunder;

             (b)    counsel for the parties to this action and their associated
                    attorneys, paralegals and other professional personnel
                    (including support staff) who are directly assisting such
                    counsel in the preparation of this action for trial or other
                    proceeding herein, are under the supervision or control
                    of such counsel, and who have been advised by such
                    counsel of their obligations hereunder;

             (c)    expert witnesses or consultants retained by the parties
                    or their counsel to furnish technical or expert services in
                    connection with this action or to give testimony with
                    respect to the subject matter of this action at the trial of
                    this action or other proceeding herein; provided,
                    however, that such Confidential Information is furnished,
                    shown or disclosed in accordance with paragraph 8
                    hereof;

             (d)    the Court and court personnel, if filed in accordance with
                    paragraph 14 hereof;

             (e)    an officer before whom a deposition is taken, including
                    stenographic reporters and any necessary secretarial,
                    clerical or other personnel of such officer, if furnished,
                    shown or disclosed in accordance with paragraph 11
                    hereof;




                                         -4-
        Case 1:20-cv-03651-ER Document 30 Filed 10/08/20 Page 5 of 14




             (f)       trial and deposition witnesses, if furnished, shown or
                       disclosed in accordance with paragraphs 10 and 11,
                       respectively, hereof; and

             (g)       any other person agreed to by the parties.


             6.        Except with the prior written consent of the Producing party or

by Order of the Court, Confidential Information designated as “Highly Confidential

– Attorneys’ Eyes Only” shall not be furnished, shown or disclosed to any person

or entity except to:


             (a)       counsel for the parties to this action and their associated
                       attorneys, paralegals and other professional personnel
                       (including support staff) who are directly assisting such
                       counsel in the preparation of this action for trial or other
                       proceeding herein, are under the supervision or control
                       of such counsel, and who have been advised by such
                       counsel of their obligations hereunder;

             (b)       expert witnesses or consultants retained by the parties
                       or their counsel to furnish technical or expert services in
                       connection with this action or to give testimony with
                       respect to the subject matter of this action at the trial of
                       this action or other proceeding herein; provided,
                       however, that such Confidential Information is furnished,
                       shown or disclosed in accordance with paragraph 8
                       hereof;

             (c)       the Court and court personnel, if filed in accordance with
                       paragraph 14 hereof;

             (d)       an officer before whom a deposition is taken, including
                       stenographic reporters and any necessary secretarial,
                       clerical or other personnel of such officer, if furnished,
                       shown or disclosed in accordance with paragraph 11
                       hereof;




                                            -5-
        Case 1:20-cv-03651-ER Document 30 Filed 10/08/20 Page 6 of 14




             (e)   trial and deposition witnesses, if furnished, shown or
                   disclosed in accordance with paragraphs 10 and 11,
                   respectively, hereof; and

             (f)   any other person agreed to by the parties


             7.    Confidential Information shall be utilized by the Receiving

party and its counsel only for purposes of this litigation and for no other purposes.


             8.    Before any disclosure of Confidential Information is made to an

expert witness or consultant pursuant to paragraph 5(c) or 6(b) hereof, the expert

or consultant shall sign a Confidentiality Agreement in the form attached hereto.

Counsel for the party obtaining the Confidentiality Agreement shall supply a copy

to counsel for the other party.


             9.    All depositions shall presumptively be treated as Confidential

Information and subject to this Protective Order during the deposition and for a

period of thirty (30) days after a transcript of said deposition is received by

counsel for each of the parties. At or before the end of such thirty (30) day period,

the deposition shall be classified appropriately.


             10.   Should the need arise for any of the parties to disclose

Confidential Information during any hearing or trial before the Court, including

through argument or the presentation of evidence, such party may do so only

after taking such steps as the Court, upon motion of the disclosing party, shall

deem necessary to preserve the confidentiality of such Confidential Information.



                                         -6-
        Case 1:20-cv-03651-ER Document 30 Filed 10/08/20 Page 7 of 14




Nothing herein shall prevent the Court’s in camera review of Confidential

Information.


               11.   This Protective Order shall not preclude counsel for the parties

from using during any deposition in this action any documents or information

which have been designated as “Confidential Information” or “Highly Confidential

Information” under the terms hereof. Any court reporter and deposition witness

who is given access to Confidential Information shall, prior thereto, be provided

with a copy of this Protective Order and shall execute the Confidentiality

Agreement annexed hereto. Counsel for the party obtaining the Confidentiality

Agreement shall supply a copy to counsel for the other party.


               12.   A   party   may   designate   as   “Confidential”   or   “Highly

Confidential – Attorney’s Eyes Only” subject to this Protective Order any

document, information, or deposition testimony produced or given by any non-

party to this case, or any portion thereof. In the case of Documents, designation

shall be made by notifying all counsel in writing of those documents which are to

be stamped and treated as such at any time within a reasonable time following

the discovery that the document or information has been produced without such

designation. In the case of deposition Testimony, designation shall be made by

notifying all counsel in writing of those portions which are to be stamped or

otherwise treated as such at any time up to thirty (30) days after the transcript is

received by counsel for the party asserting the confidentiality privilege. Prior to



                                          -7-
        Case 1:20-cv-03651-ER Document 30 Filed 10/08/20 Page 8 of 14




the expiration of such thirty (30) day period (or until a designation is made by

counsel, if such a designation is made in a shorter period of time), all such

deposition testimony shall be treated as Confidential Information.


            13.    This Order binds the parties and certain others to treat as

“confidential” any Documents and Testimony so classified. The Court has not,

however, made any finding regarding the confidentiality of any such materials,

and retains full discretion to determine whether to afford confidential treatment to

any materials designated as Confidential Information hereunder.


            14.    In filing Confidential Information with this Court, or filing

portions of any pleadings, motions, or other papers that disclose such

Confidential Information (“Confidential Court Submission”), the parties shall

publicly file a redacted copy of the Confidential Court Submission via the

Electronic Case Filing System. In accordance with the Local Rules and the Court’s

Individual Practices, the parties shall file an unredacted copy of the Confidential

Court Submission under seal, and the parties shall serve opposing counsel with

unredacted courtesy copies of the Confidential Court Submission.


            15.    All   pleadings,   briefs   or   memoranda   which   reproduce,

paraphrase or disclose any documents which have previously been designated by

a party as comprising or containing Confidential Information, shall identify such

documents by the production number ascribed to them at the time of production.




                                         -8-
        Case 1:20-cv-03651-ER Document 30 Filed 10/08/20 Page 9 of 14




             16.   Any person receiving Confidential Information shall not reveal

or discuss such information to or with any person not entitled to receive such

information under the terms hereof.


             17.   Any document or information that may contain Confidential

Information that has been inadvertently produced without identification as to its

“confidential” nature may be so designated by the party asserting the

confidentiality privilege by written notice to the undersigned counsel for the

Receiving party identifying the document or information as “confidential” within a

reasonable time following the discovery that the document or information has

been produced without such designation. No party shall be liable for any

disclosure of a document or information not marked as confidential before

receiving such notice.


             18.   The production or disclosure of Confidential Information shall

in no way constitute a waiver of each party’s right to object to the production or

disclosure of other information in this action or in any other action.


             19.   This Protective Order is entered without prejudice to the right

of either party to seek relief from, or modification of, this Protective Order or any

provisions thereof by properly noticed motion to the Court or to challenge any

designation of confidentiality.




                                         -9-
        Case 1:20-cv-03651-ER Document 30 Filed 10/08/20 Page 10 of 14




             20.    This Protective Order shall continue to be binding after the

conclusion of this litigation except that:


             (a)    there shall be no restriction on documents that are used
                    as exhibits in Court (unless such exhibits were filed
                    under seal); and

             (b)    a party may seek the written permission of the
                    Producing party or further order of the Court with
                    respect to dissolution or modification of any part of the
                    Protective Order. The provisions of this Protective Order
                    shall, absent prior written consent of both parties,
                    continue to be binding after the conclusion of this action.

             21.    Nothing herein shall be deemed to waive any privilege

recognized by law, or shall be deemed an admission as to the admissibility in

evidence of any facts or documents revealed in the course of disclosure.


             22.    Within sixty (60) days after the final termination of this

litigation by settlement or exhaustion of all appeals, all Confidential Information

produced or designated and all reproductions thereof, shall be returned to the

Producing party or shall be destroyed, at the option of the Producing party. In the

event that any party chooses to destroy physical objects and documents, such

party shall certify in writing within sixty (60) days of the final termination of this

litigation that it has undertaken its best efforts to destroy such physical objects

and documents, and that such physical objects and documents have been

destroyed to the best of its knowledge. Notwithstanding anything to the contrary,

counsel of record for the parties may retain one copy of documents constituting

work product, a copy of pleadings, motion papers, discovery responses,


                                             -10-
        Case 1:20-cv-03651-ER Document 30 Filed 10/08/20 Page 11 of 14




deposition transcripts and deposition and trial exhibits.      This Protective Order

shall not be interpreted in a manner that would violate any applicable cannons of

ethics or codes of professional responsibility. Nothing in this Protective Order

shall prohibit or interfere with the ability of counsel for any party, or of experts

specially retained for this case, to represent any individual, corporation, or other

entity adverse to any party or its affiliate(s) in connection with any other matters.


             23.    This Protective Order may be changed by further order of this

Court, and is without prejudice to the rights of a party to move for relief from any

of its provisions, or to seek or agree to different or additional protection for any

particular material or information.




                                         -11-
        Case 1:20-cv-03651-ER Document 30 Filed 10/08/20 Page 12 of 14




Dated: New York, New York
       October 8, 2020




PADUANO & WEINTRAUB LLP                       OFFIT KURMAN P.A.


    /s/ Noah H. Bunzl                             /s/ Stephen M. Forte
    Anthony Paduano                               Richard G. Menaker
    Noah H. Bunzl                                 Stephen M. Forte
Attorneys for Plaintiffs                      Attorneys for Defendants

1251 Avenue of the Americas                   509 Madison Avenue
Ninth Floor                                   Sixth Floor
New York, New York 10020                      New York, New York 10022
(212) 785-9100 (ph)                           (212) 545-1900 (ph)
(212) 785-9099 (fax)                          (212) 545-1656 (fax)
ap@pwlawyers.com                              RMenaker@OffitKurman.com
nhb@pwlawyers.com                             StephenForte@OffitKurman.com




SO ORDERED



__________________________
Hon. Edgar Ramos
United States District Judge




                                     -12-
           Case 1:20-cv-03651-ER Document 30 Filed 10/08/20 Page 13 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
MICHAEL WOLFF                                                  :
and VICTORIA WOLFF,
                                                               :
                             Plaintiffs,
                                                               :      20 Civ. 03651 (ER)
                    -against-
                                                               :
DAVID W. GLENN and
ANGELA GLENN,                                                  :

                             Defendants,                      :

                   -and-                                       :

DAVID W. SHIPPER, ESQ.,                                       :
as ESCROWEE,
                                                                  :
                              Relief Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                     CONFIDENTIALITY AGREEMENT

I, ______________________________________, state that:

1.       My address is _____________________________________________________.

2.       My present employer is _____________________________________________.

3.       My present occupation or job description is
         ___________________________________.

4.       I have received a copy of the Stipulation and Protective Order for the
         Production and Exchange of Confidential Information (the “Protective
         Order”) entered in the above-entitled action on _______________________.

5.       I have carefully read and understand the provisions of the Protective Order.

6.       I will comply with all of the provisions of the Protective Order .
        Case 1:20-cv-03651-ER Document 30 Filed 10/08/20 Page 14 of 14




7.    I will hold in confidence and I will not disclose any Confidential Information
      that is disclosed to me to any other person who has not signed this
      Confidentiality Agreement.

8.    I will use any Confidential Information that is disclosed to me only for the
      purposes of this action.

9.    I will return all Confidential Information that comes into my possession, and
      documents or things that I have prepared relating thereto, to counsel for the
      party by whom I am employed or retained, or to counsel from whom I
      received the Confidential Information.

10.   I hereby submit to the jurisdiction of this court for the purpose of
      enforcement of the Protective Order in this action.




Dated: October 8, 2020

                                      _______________________________
                                      EDGARDO RAMOS, U.S.D.J.




                                        -2-
